(Slip Opinion)              OCTOBER TERM, 2014                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 UNITED STATES v. KWAI FUN WONG

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

  No. 13–1074. Argued December 10, 2014—Decided April 22, 2015*
The Federal Tort Claims Act (FTCA) provides that a tort claim against
  the United States “shall be forever barred” unless the claimant meets
  two deadlines. First, a claim must be presented to the appropriate
  federal agency for administrative review “within two years after [the]
  claim accrues.” 28 U. S. C. §2401(b). Second, if the agency denies the
  claim, the claimant may file suit in federal court “within six months”
  of the agency’s denial. Ibid.
     Kwai Fun Wong and Marlene June, respondents in Nos. 13–1074
  and 13–1075, respectively, each missed one of those deadlines. Wong
  failed to file her FTCA claim in federal court within 6 months, but
  argued that that was only because the District Court had not permit-
  ted her to file that claim until after the period expired. June failed to
  present her FTCA claim to a federal agency within 2 years, but ar-
  gued that her untimely filing should be excused because the Govern-
  ment had, in her view, concealed facts vital to her claim. In each
  case, the District Court dismissed the FTCA claim for failure to satis-
  fy §2401(b)’s time bars, holding that, despite any justification for de-
  lay, those time bars are jurisdictional and not subject to equitable
  tolling. The Ninth Circuit reversed in both cases, concluding that
  §2401(b)’s time bars may be equitably tolled.
Held: Section 2401(b)’s time limits are subject to equitable tolling.
  Pp. 4–18.
    (a) Irwin v. Department of Veterans Affairs, 498 U. S. 89, provides
  the framework for deciding the applicability of equitable tolling to
  statutes of limitations on suits against the Government. There, the
——————
  * Together with No. 13–1075, United States v. June, Conservator, al-
so on certiorari to the same court.
2                UNITED STATES v. KWAI FUN WONG

                                  Syllabus

    Court adopted a “rebuttable presumption” that such time bars may
    be equitably tolled. Id., at 95. Irwin’s presumption may, of course,
    be rebutted. One way to do so—pursued by the Government here—is
    to demonstrate that the statute of limitations at issue is jurisdiction-
    al; if so, the statute cannot be equitably tolled. But this Court will
    not conclude that a time bar is jurisdictional unless Congress pro-
    vides a “clear statement” to that effect. Sebelius v. Auburn Regional
    Medical Center, 568 U. S. ___, ___. And in applying that clear state-
    ment rule, this Court has said that most time bars, even if mandato-
    ry and emphatic, are nonjurisdictional. See id., at ___. Congress
    thus must do something special to tag a statute of limitations as ju-
    risdictional and so prohibit a court from tolling it. Pp. 4–7.
       (b) Congress did no such thing in enacting §2401(b). The text of
    that provision speaks only to a claim’s timeliness; it does not refer to
    the jurisdiction of the district courts or address those courts’ authori-
    ty to hear untimely suits. See Arbaugh v. Y & H Corp., 546 U. S.
    500, 515. Instead, it “reads like an ordinary, run-of-the-mill statute
    of limitations.” Holland v. Florida, 560 U. S. 631, 647. Statutory
    context confirms that reading. Congress’s separation of a filing dead-
    line from a jurisdictional grant often indicates that the deadline is
    not jurisdictional, and here the FTCA’s jurisdictional grant appears
    not in §2401(b) but in another section of Title 28, §1346(b)(1). That
    jurisdictional grant is not expressly conditioned on compliance with
    §2401(b)’s limitations periods. Finally, assuming it could provide the
    clear statement that this Court’s cases require, §2401(b)’s legislative
    history does not clearly demonstrate that Congress intended the pro-
    vision to impose a jurisdictional bar. Pp. 7–9.
       (c) The Government’s two principal arguments for treating
    §2401(b) as jurisdictional are unpersuasive and foreclosed by this
    Court’s precedents. Pp. 9–17.
          (1) The Government first points out that §2401(b) includes the
    same “shall be forever barred” language as the statute of limitations
    governing Tucker Act claims, which this Court has held to be juris-
    dictional. See, e.g., Kendall v. United States, 107 U. S. 123, 125–126.
    But that phrase was a commonplace in statutes of limitations enact-
    ed around the time of the FTCA, and it does not carry talismanic ju-
    risdictional significance. Indeed, this Court has construed the same
    language to be subject to tolling in the Clayton Act’s statute of limita-
    tions. See American Pipe & Constr. Co. v. Utah, 414 U. S. 538, 559.
    And in two decisions addressing the Tucker Act’s statute of limita-
    tions, the Court has dismissed the idea that that language is jurisdic-
    tionally significant. See Irwin, 498 U. S., at 95; John R. Sand &
    Gravel Co. v. United States, 552 U. S. 130, 137, 139. The “shall be
    forever barred” phrase is thus nothing more than an ordinary way to
                    Cite as: 575 U. S. ____ (2015)                   3

                               Syllabus

  set a statutory deadline. Pp. 9–14.
       (2) The Government next argues that §2401(b) is jurisdictional
  because it is a condition on the FTCA’s waiver of sovereign immunity.
  But that argument is foreclosed by Irwin, which considered an identi-
  cal objection but concluded that even time limits that condition a
  waiver of immunity may be equitably tolled. See 498 U. S., at 95–96.
  The Government’s invocation of sovereign immunity principles is also
  peculiarly inapt here. Unlike other waivers of sovereign immunity,
  the FTCA treats the Government much like a private party, and the
  Court has accordingly declined to construe the Act narrowly merely
  because it waives the Government’s immunity from suit. There is no
  reason to do differently here. Pp. 14–17.
No. 13–1074, 732 F. 3d 1030, and No. 13–1075, 550 Fed. Appx. 505,
 affirmed and remanded.

   KAGAN, J., delivered the opinion of the Court, in which KENNEDY,
GINSBURG, BREYER, and SOTOMAYOR, JJ., joined. ALITO, J., filed a dis-
senting opinion, in which ROBERTS, C. J., and SCALIA and THOMAS, JJ.,
joined.
                        Cite as: 575 U. S. ____ (2015)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                         Nos. 13–1074 and 13–1075
                                   _________________


                UNITED STATES, PETITIONER
13–1074                    v.
                     KWAI FUN WONG

               UNITED STATES, PETITIONER
13–1075                   v.
              MARLENE JUNE, CONSERVATOR
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                                 [April 22, 2015]

  JUSTICE KAGAN delivered the opinion of the Court.
  The Federal Tort Claims Act (FTCA or Act) provides
that a tort claim against the United States “shall be for-
ever barred” unless it is presented to the “appropriate Fed-
eral agency within two years after such claim accrues” and
then brought to federal court “within six months” after the
agency acts on the claim. 28 U. S. C. §2401(b). In each of
the two cases we resolve here, the claimant missed one of
those deadlines, but requested equitable tolling on the
ground that she had a good reason for filing late. The
Government responded that §2401(b)’s time limits are not
subject to tolling because they are jurisdictional re-
strictions. Today, we reject the Government’s argument
and conclude that courts may toll both of the FTCA’s
limitations periods.
2           UNITED STATES v. KWAI FUN WONG

                     Opinion of the Court

                              I
   In the first case, respondent Kwai Fun Wong asserts
that the Immigration and Naturalization Service (INS)
falsely imprisoned her for five days in 1999. As the FTCA
requires, Wong first presented that claim to the INS within
two years of the alleged unlawful action. See §2401(b);
§2675(a). The INS denied the administrative complaint on
December 3, 2001. Under the Act, that gave Wong six
months, until June 3, 2002, to bring her tort claim in
federal court. See §2401(b).
   Several months prior to the INS’s decision, Wong had
filed suit in federal district court asserting various non-
FTCA claims against the Government arising out of the
same alleged misconduct. Anticipating the INS’s ruling,
Wong moved in mid-November 2001 to amend the com-
plaint in that suit by adding her tort claim. On April 5,
2002, a Magistrate Judge recommended granting Wong
leave to amend. But the District Court did not finally
adopt that proposal until June 25—three weeks after the
FTCA’s 6-month deadline.
   The Government moved to dismiss the tort claim on the
ground that it was filed late. The District Court at first
rejected the motion. It recognized that Wong had man-
aged to add her FTCA claim only after §2401(b)’s 6-month
time period had expired. But the court equitably tolled
that period for all the time between the Magistrate
Judge’s recommendation and its own order allowing
amendment, thus bringing Wong’s FTCA claim within the
statutory deadline. Several years later, the Government
moved for reconsideration of that ruling based on an in-
tervening Ninth Circuit decision. This time, the District
Court dismissed Wong’s claim, reasoning that §2401(b)’s
6-month time bar was jurisdictional and therefore not
subject to equitable tolling. On appeal, the Ninth Circuit
agreed to hear the case en banc to address an intra-circuit
conflict on the issue. The en banc court held that the 6-
                 Cite as: 575 U. S. ____ (2015)           3

                     Opinion of the Court

month limit is not jurisdictional and that equitable tolling
is available. Kwai Fun Wong v. Beebe, 732 F. 3d 1030
(2013). It then confirmed the District Court’s prior ruling
that the circumstances here justify tolling because Wong
“exercis[ed] due diligence” in attempting to amend her
complaint before the statutory deadline. Id., at 1052.
   The second case before us arises from a deadly highway
accident. Andrew Booth was killed in 2005 when a car in
which he was riding crossed through a cable median bar-
rier and crashed into oncoming traffic. The following year,
respondent Marlene June, acting on behalf of Booth’s
young son, filed a wrongful death action alleging that the
State of Arizona and its contractor had negligently con-
structed and maintained the median barrier. Years into
that state-court litigation, June contends, she discovered
that the Federal Highway Administration (FHWA) had
approved installation of the barrier knowing it had not
been properly crash tested.
   Relying on that new information, June presented a tort
claim to the FHWA in 2010, more than five years after the
accident. The FHWA denied the claim, and June promptly
filed this action in federal district court. The court dis-
missed the suit because June had failed to submit her
claim to the FHWA within two years of the collision. The
FTCA’s 2-year bar, the court ruled, is jurisdictional and
therefore not subject to equitable tolling; accordingly, the
court did not consider June’s contention that tolling was
proper because the Government had concealed its failure
to require crash testing. On appeal, the Ninth Circuit
reversed in light of its recent decision in Wong, thus hold-
ing that §2401(b)’s 2-year deadline, like its 6-month coun-
terpart, is not jurisdictional and may be tolled. 550 Fed.
Appx. 505 (2013).
   We granted certiorari in both cases, 573 U. S. ___
(2014), to resolve a circuit split about whether courts may
equitably toll §2401(b)’s two time limits. Compare, e.g., In
4              UNITED STATES v. KWAI FUN WONG

                          Opinion of the Court

re FEMA Trailer Formaldehyde Prods. Liability Litiga-
tion, 646 F. 3d 185, 190–191 (CA5 2011) (per curiam)
(tolling not available), with Arteaga v. United States, 711
F. 3d 828, 832–833 (CA7 2013) (tolling allowed).1 We now
affirm the Court of Appeals’ rulings.
                              II
   Irwin v. Department of Veterans Affairs, 498 U. S. 89, 95
(1990), sets out the framework for deciding “the applicabil-
ity of equitable tolling in suits against the Government.”
In Irwin, we recognized that time bars in suits between
private parties are presumptively subject to equitable
tolling. See id., at 95–96. That means a court usually
may pause the running of a limitations statute in private
litigation when a party “has pursued his rights diligently
but some extraordinary circumstance” prevents him from
meeting a deadline. Lozano v. Montoya Alvarez, 572 U. S.
1, ___ (2014) (slip op., at 7). We held in Irwin that “the
same rebuttable presumption of equitable tolling” should
also apply to suits brought against the United States
under a statute waiving sovereign immunity. 498 U. S., at
95–96. Our old “ad hoc,” law-by-law approach to deter-
mining the availability of tolling in those suits, we rea-
soned, had produced inconsistency and “unpredictability”
without the offsetting virtue of enhanced “fidelity to the
intent of Congress.” Id., at 95. Adopting the “general
rule” used in private litigation, we stated, would
“amount[ ] to little, if any, broadening” of a statutory
waiver of immunity. Ibid. Accordingly, we thought such a
——————
  1 Although we did not consolidate these cases, we address them to-

gether because everyone agrees that the core arguments for and
against equitable tolling apply equally to both of §2401(b)’s deadlines.
See, e.g., Brief for United States in June 15 (“Nothing in the text or
relevant legislative history . . . suggests that the respective time bars
should be interpreted differently with respect to whether they are
jurisdictional or subject to equitable tolling”).
                     Cite as: 575 U. S. ____ (2015)                     5

                          Opinion of the Court

presumption “likely to be a realistic assessment of legisla-
tive intent as well as a practically useful” rule of interpre-
tation. Ibid.
   A rebuttable presumption, of course, may be rebutted, so
Irwin does not end the matter. When enacting a time bar
for a suit against the Government (as for one against a
private party), Congress may reverse the usual rule if it
chooses. See id., at 96. The Government may therefore
attempt to establish, through evidence relating to a par-
ticular statute of limitations, that Congress opted to forbid
equitable tolling.
   One way to meet that burden—and the way the Gov-
ernment pursues here—is to show that Congress made the
time bar at issue jurisdictional.2 When that is so, a liti-
gant’s failure to comply with the bar deprives a court of all
authority to hear a case. Hence, a court must enforce the
limitation even if the other party has waived any timeli-
ness objection. See Gonzalez v. Thaler, 565 U. S. ___, ___–
___ (2012) (slip op., at 5–6). And, more crucially here, a
court must do so even if equitable considerations would
support extending the prescribed time period. See John R.
Sand & Gravel Co. v. United States, 552 U. S. 130, 133–
134 (2008).3
——————
   2 The Government notes, and we agree, that Congress may preclude

equitable tolling of even a nonjurisdictional statute of limitations. See
Brief for United States in Wong 20; Sebelius v. Auburn Regional Medi-
cal Center, 568 U. S. ___, ___–___ (2013) (slip op., at 6–8, 10–11) (find-
ing a nonjurisdictional time limit not amenable to tolling). And the
Government contends in passing that even if §2401(b) is nonjurisdic-
tional, it prohibits equitable tolling. See Brief for United States in
Wong 20. But the Government makes no independent arguments in
support of that position; instead, it relies (and even then implicitly) on
the same indicia of congressional intent that, in its view, show that
§2401(b)’s time limits are jurisdictional. See infra, at 9–10, 14–15. In
addressing the Government’s predominant, jurisdictional claim, we
therefore also deal with its subsidiary one.
   3 The dissent takes issue with the sequence in which we decide the
6               UNITED STATES v. KWAI FUN WONG

                           Opinion of the Court

   Given those harsh consequences, the Government must
clear a high bar to establish that a statute of limitations is
jurisdictional. In recent years, we have repeatedly held
that procedural rules, including time bars, cabin a court’s
power only if Congress has “clearly state[d]” as much.
Sebelius v. Auburn Regional Medical Center, 568 U. S. ___,
___ (2013) (slip op., at 6) (quoting Arbaugh v. Y & H Corp.,
546 U. S. 500, 515 (2006)); see Gonzalez, 565 U. S., at ___–
___ (slip op., at 6–7). “[A]bsent such a clear statement, . . .
‘courts should treat the restriction as nonjurisdictional.’ ”
Auburn Regional, 568 U. S., at ___–___ (slip op., at 6–7)
(quoting Arbaugh, 546 U. S., at 516). That does not mean
“Congress must incant magic words.” Auburn Regional,
568 U. S., at ___ (slip op., at 7). But traditional tools of
statutory construction must plainly show that Congress
imbued a procedural bar with jurisdictional consequences.
   And in applying that clear statement rule, we have
made plain that most time bars are nonjurisdictional.
See, e.g., id., at ___ (slip op., at 8) (noting the rarity of
jurisdictional time limits). Time and again, we have de-
scribed filing deadlines as “quintessential claim-processing
rules,” which “seek to promote the orderly progress of

——————
jurisdictional question, contending that we must do so prior to mention-
ing Irwin’s presumption. See post, at 11–12 (opinion of ALITO, J.). We
do not understand the point—or more precisely, why the dissent thinks
the ordering matters. When Congress makes a time bar in a suit
against the Government jurisdictional, one could say (as the dissent
does) that Irwin does not apply, or one could say (as we do) that Irwin’s
presumption is conclusively rebutted. The bottom line is the same:
Tolling is not available. We frame the inquiry as we do in part because
that is how the Government presented the issue. See Brief for United
States in Wong 19 (“One way to show that [Irwin’s presumption is
rebutted] is to establish that the statutory time limit is a ‘jurisdictional’
restriction”). And we think that choice makes especially good sense in
these cases because various aspects of Irwin’s reasoning are central to
considering the parties’ positions on whether §2401(b) is jurisdictional.
See infra, at 12–17.
                  Cite as: 575 U. S. ____ (2015)            7

                      Opinion of the Court

litigation,” but do not deprive a court of authority to hear a
case. Henderson v. Shinseki, 562 U. S. 428, 435 (2011);
see Auburn Regional, 568 U. S., at ___ (slip op., at 8);
Scarborough v. Principi, 541 U. S. 401, 413 (2004). That
is so, contrary to the dissent’s suggestion, see post, at 4,
10–11, even when the time limit is important (most are)
and even when it is framed in mandatory terms (again,
most are); indeed, that is so “however emphatic[ally]”
expressed those terms may be. Henderson, 562 U. S., at
439 (quoting Union Pacific R. Co. v. Locomotive Engineers,
558 U. S. 67, 81 (2009)). Congress must do something
special, beyond setting an exception-free deadline, to tag a
statute of limitations as jurisdictional and so prohibit a
court from tolling it.
    In enacting the FTCA, Congress did nothing of that
kind. It provided no clear statement indicating that
§2401(b) is the rare statute of limitations that can deprive
a court of jurisdiction. Neither the text nor the context
nor the legislative history indicates (much less does so
plainly) that Congress meant to enact something other
than a standard time bar.
   Most important, §2401(b)’s text speaks only to a claim’s
timeliness, not to a court’s power. It states that “[a] tort
claim against the United States shall be forever barred
unless it is presented [to the agency] within two years . . .
or unless action is begun within six months” of the agen-
cy’s denial of the claim. That is mundane statute-of-
limitations language, saying only what every time bar,
by definition, must: that after a certain time a claim
is barred. See infra, at 11, n. 7 (citing many similarly
worded limitations statutes). The language is mandatory—
“shall” be barred—but (as just noted) that is true of most
such statutes, and we have consistently found it of no
consequence. See, e.g., Gonzalez, 565 U. S., at ___–___
(slip op., at 10–11). Too, the language might be viewed as
emphatic—“forever” barred—but (again) we have often
8              UNITED STATES v. KWAI FUN WONG

                          Opinion of the Court

held that not to matter. See, e.g., Henderson, 562 U. S., at
439; Union Pacific, 558 U. S., at 81. What matters instead
is that §2401(b) “does not speak in jurisdictional terms or
refer in any way to the jurisdiction of the district courts.”
Arbaugh, 546 U. S., at 515 (quoting Zipes v. Trans World
Airlines, Inc., 455 U. S. 385, 394 (1982)). It does not define
a federal court’s jurisdiction over tort claims generally,
address its authority to hear untimely suits, or in any way
cabin its usual equitable powers. Section 2401(b), in
short, “reads like an ordinary, run-of-the-mill statute of
limitations,” spelling out a litigant’s filing obligations
without restricting a court’s authority. Holland v. Flor-
ida, 560 U. S. 631, 647 (2010).4
   Statutory context confirms that reading. This Court has
often explained that Congress’s separation of a filing
deadline from a jurisdictional grant indicates that the
time bar is not jurisdictional. See Henderson, 562 U. S., at
439–440; Reed Elsevier, Inc. v. Muchnick, 559 U. S. 154,
164–165 (2010); Arbaugh, 546 U. S., at 515; Zipes, 455
U. S., at 393–394. So too here. Whereas §2401(b) houses
the FTCA’s time limitations, a different section of Title 28
confers power on federal district courts to hear FTCA
claims. See §1346(b)(1) (“district courts . . . shall have
exclusive jurisdiction” over tort claims against the United
States). Nothing conditions the jurisdictional grant on the
——————
   4 The dissent argues that nonjurisdictional time limits typically men-

tion claimants, whereas §2401(b) does not. See post, at 10. But none of
our precedents have either said or suggested that such a difference
matters—that, for example, a statute barring a “tort claim” is jurisdic-
tional, but one barring a “person’s tort claim” is not. See, e.g., Zipes,
455 U. S., at 394, and n. 10 (concluding that a time limit did “not speak
in jurisdictional terms” even though it did not refer to a claimant).
Rather, in case after case, we have emphasized another distinction—
that jurisdictional statutes speak about jurisdiction, or more generally
phrased, about a court’s powers. See Auburn Regional, 568 U. S., at
___ (slip op., at 7); Reed Elsevier, Inc. v. Muchnick, 559 U. S. 154, 160–
161 (2010); Arbaugh, 546 U. S., at 515.
                 Cite as: 575 U. S. ____ (2015)            9

                     Opinion of the Court

limitations periods, or otherwise links those separate
provisions. Treating §2401(b)’s time bars as jurisdictional
would thus disregard the structural divide built into the
statute.
   Finally, even assuming legislative history alone could
provide a clear statement (which we doubt), none does so
here. The report accompanying the FTCA did not discuss
whether §2401(b)’s time limits are jurisdictional. See S.
Rep. No. 1400, 79th Cong., 2d Sess., 33 (1946). And in
amending §2401(b) four times after its enactment, Con-
gress declined again (four times over) to say anything
specific about whether the statute of limitations imposes a
jurisdictional bar. Congress thus failed to provide any-
thing like the clear statement this Court has demanded
before deeming a statute of limitations to curtail a court’s
power.
   And so we wind up back where we started, with Irwin’s
“general rule” that equitable tolling is available in suits
against the Government. 498 U. S., at 95. The justifica-
tion the Government offers for departing from that princi-
ple fails: Section 2401(b) is not a jurisdictional require-
ment. The time limits in the FTCA are just time limits,
nothing more. Even though they govern litigation against
the Government, a court can toll them on equitable
grounds.
                           III
  The Government balks at that straightforward analysis,
claiming that it overlooks two reasons for thinking
§2401(b) jurisdictional. But neither of those reasons is
persuasive. Indeed, our precedents in this area foreclose
them both.
                              A
  The Government principally contends that §2401(b) is
jurisdictional because it includes the same language as the
10             UNITED STATES v. KWAI FUN WONG

                          Opinion of the Court

statute of limitations governing contract (and some other
non-tort) suits brought against the United States under
the Tucker Act. See §2501.5 That statute long provided
that such suits “shall be forever barred” if not filed within
six years. Act of Mar. 3, 1863, §10, 12 Stat. 767; see Act of
Mar. 3, 1911, §156, 36 Stat. 1139.6 And this Court repeat-
edly held that 6-year limit to be jurisdictional and thus not
subject to equitable tolling. See Kendall v. United States,
107 U. S. 123, 125–126 (1883); Finn v. United States, 123
U. S. 227, 232 (1887); Soriano v. United States, 352 U. S.
270, 273–274 (1957). When Congress drafted the FTCA’s
time bar, it used the same “shall be forever barred” lan-
guage (though selecting a shorter limitations period). “In
these circumstances,” the Government maintains, “the
only reasonable conclusion is that Congress intended the
FTCA’s identically worded time limit to be a jurisdictional
bar.” Brief for United States in Wong 21–22. According to
the Government, Congress wanted the FTCA to serve as
“a tort-law analogue to the Tucker Act” and incorporated
the words “shall be forever barred” to similarly preclude
equitable tolling. Reply Brief in Wong 4. (The dissent
relies heavily on the same argument. See post, at 4–8.)
  But the Government takes too much from Congress’s
use in §2401(b) of an utterly unremarkable phrase. The
“shall be forever barred” formulation was a commonplace
in federal limitations statutes for many decades surround-

——————
  5 The Tucker Act of 1887, ch. 359, 24 Stat. 505, enlarged the Court of

Claims’ jurisdiction over contract and other non-tort actions against the
Government. The statute of limitations applying to such suits pre-
dated the Tucker Act by more than two decades.
  6 During a recodification occurring in 1948 (two years after passage of

the FTCA), Congress omitted the word “forever” from the Tucker Act’s
statute of limitations; since then, it has provided simply that untimely
claims “shall be barred.” 28 U. S. C. §2501; see §2501, 62 Stat. 976. No
party contends that change makes any difference to the resolution of
these cases.
                     Cite as: 575 U. S. ____ (2015)                    11

                          Opinion of the Court

ing Congress’s enactment of the FTCA.7 And neither this
Court nor any other has accorded those words talismanic
power to render time bars jurisdictional. To the contrary,
we have construed the very same “shall be forever barred”
language in 15 U. S. C. §15b, the Clayton Act’s statute of
limitations, to be subject to tolling; nothing in that provi-
sion, we found, “restrict[s] the power of the federal courts”
to extend a limitations period when circumstances war-
rant. American Pipe & Constr. Co. v. Utah, 414 U. S. 538,
559 (1974); see Hardin v. City Title & Escrow Co., 797
F. 2d 1037, 1040 (CADC 1986) (calling §15(b) “a good
example of a non-jurisdictional time limitation” based on
its text and separation from the Clayton Act’s jurisdic-
tional provisions).8 As the Government itself has previously
——————
  7 See, e.g., §6 of the Portal-to-Portal Act of 1947, 61 Stat. 87, 29
U. S. C. §255 (1952 ed.); §3 of the Automobile Dealers’ Day in Court
Act, 70 Stat. 1125, 15 U. S. C. §1223 (1958 ed.); §111(b) of the National
Traffic and Motor Vehicle Safety Act of 1966, 80 Stat. 725, 15 U. S. C.
§1400(b) (1970 ed.); §7(e) of the Age Discrimination in Employment Act
of 1967 (ADEA), 81 Stat. 605, 29 U. S. C. §626(e) (1970 ed.); §6(c) of the
Agricultural Fair Practices Act of 1967, 82 Stat. 95, 7 U. S. C. §2305(c)
(1970 ed.); §613(b) of the National Manufactured Housing Construction
and Safety Standards Act of 1974, 88 Stat. 707, 42 U. S. C. §5412(b)
(1976 ed.).
   8 Even before this Court’s decision in American Pipe, Courts of Ap-

peals had unanimously construed the Clayton Act’s statute of limita-
tions to allow equitable tolling. See General Elec. Co. v. San Antonio,
334 F. 2d 480, 484–485 (CA5 1964) (joining six other Circuits in reach-
ing that conclusion). Similarly, every Court of Appeals to have consid-
ered the issue has found that §6 of the Portal-to-Portal Act, which
contains the same “shall be forever barred” phrase, permits hearing
late claims. See, e.g., Hodgson v. Humphries, 454 F. 2d 1279, 1283–
1284 (CA10 1972); Ott v. Midland-Ross Corp., 523 F. 2d 1367, 1370
(CA6 1975); Partlow v. Jewish Orphans’ Home of Southern Cal., Inc.,
645 F. 2d 757, 760–761 (CA9 1981), abrogated on other grounds by
Hoffmann-La Roche Inc. v. Sperling, 493 U. S. 165 (1989). And so too
Courts of Appeals unanimously found that the ADEA’s longtime
(though not current) time bar containing that language was subject to
tolling. See, e.g., Vance v. Whirlpool Corp., 707 F. 2d 483, 489 (CA4
12            UNITED STATES v. KWAI FUN WONG

                       Opinion of the Court

acknowledged, referring to the “shall be forever barred”
locution: “[T]hat type of language has more to do with the
legal rhetoric at the time the statute was passed” than
with anything else, and should not “make[ ] a difference”
to the jurisdictional analysis. Tr. of Oral Arg. in Irwin,
O. T. 1990, No. 89–5867, p. 30. Or, put just a bit differ-
ently: Congress’s inclusion of a phrase endemic to limita-
tions statutes of that era, at least some of which allow
tolling, cannot provide the requisite clear statement that a
time bar curtails a court’s authority.
   Indeed, in two decisions directly addressing the Tucker
Act’s statute of limitations, this Court dismissed the idea
that the language the Government relies on here has
jurisdictional significance. Twice we described the words
in that provision as not meaningfully different from those
in a nonjurisdictional statute of limitations. And twice we
made clear that the jurisdictional status of the Tucker
Act’s time bar has precious little to do with its phrasing.
   We first did so in Irwin. Using our newly minted pre-
sumption, see supra, at 4–5, we decided there that the
limitations period governing Title VII suits against the
Government, 42 U. S. C. §2000e–16(c) (1988 ed.), allowed
equitable tolling. In reaching that conclusion, we com-
pared §2000e–16(c)’s text (then stating that an employee
“may file a civil action” within 30 days of an agency’s
denial of her claim) with the language of the Tucker Act’s
time bar. We noted that we had formerly held the Tucker
Act’s limitations statute to “jurisdictionally bar[ ]” late
claims, and we acknowledged the possibility of justifying
that different treatment by characterizing its “language
[as] more stringent than” §2000e–16(c)’s. Irwin, 498 U. S.,
at 94–95. But we rejected that reasoning, instead finding
that the two formulations were materially alike. “[W]e are
——————
1983); Callowhill v. Allen-Sherman-Hoff Co., 832 F. 2d 269, 273–274
(CA3 1987).
                  Cite as: 575 U. S. ____ (2015)            13

                      Opinion of the Court

not persuaded,” we stated, “that the difference between
them is enough to manifest a different congressional
intent with respect to the availability of equitable tolling.”
Id., at 95. Leaving for another day the question of what
did account for the jurisdictional status of the Tucker Act’s
time bar, the Court thus ruled out reliance on its lan-
guage. In other words, on the core question the Govern-
ment raises here—whether the phrase “shall be forever
barred,” as used in both the Tucker Act and the FTCA,
manifests a congressional decision to preclude tolling—
Irwin said no.
   More recently, John R. Sand reaffirmed that conclusion,
even as it refused to overturn our century-old view that
the Tucker Act’s time bar is jurisdictional. No less than
three times, John R. Sand approvingly repeated Irwin’s
statement that the textual differences between the Tucker
Act’s time bar and §2000e–16(c) were insignificant—i.e.,
that the language of the two provisions could not explain
why the former was jurisdictional and the latter not. See
552 U. S., at 137, 139 (calling the provisions “linguistically
similar,” “similar . . . in language,” and “similarly worded”).
But if that were so, John R. Sand asked, why not hold
that the Tucker Act’s time limit, like §2000e–16(c), is
nonjurisdictional? The answer came down to two words:
stare decisis. The Tucker Act’s bar was different because
it had been the subject of “a definitive earlier interpreta-
tion.” Id., at 138; see id., at 137; supra, at 10. And for
that reason alone, John R. Sand left in place our prior
construction of the Tucker Act’s time limit. See 552 U. S.,
at 139 (observing, in Justice Brandeis’s words, that “it is
more important that” the rule “be settled than that it be
settled right” (quoting Burnet v. Coronado Oil & Gas Co.,
285 U. S. 393, 406 (1932) (dissenting opinion))). What is
special about the Tucker Act’s deadline, John R. Sand
recognized, comes merely from this Court’s prior rulings,
not from Congress’s choice of wording.
14           UNITED STATES v. KWAI FUN WONG

                      Opinion of the Court

   The Government thus cannot show that the phrase
“shall be forever barred” in §2401(b) plainly signifies a
jurisdictional statute, as our decisions require. See supra,
at 6–7. Unlike in John R. Sand, here stare decisis plays
no role: We have not previously considered whether
§2401(b) restricts a court’s authority. What we have done
is to say, again and again, that the core language in that
provision has no jurisdictional significance. It is materi-
ally indistinguishable from the language in one nonjurisdic-
tional time bar (i.e., §2000e–16(c)). See Irwin, 498 U. S.,
at 95; John R. Sand, 552 U. S., at 137, 139. And it is
identical to the language in another (i.e., 15 U. S. C. §15b).
See American Pipe, 414 U. S., at 559. Yes, we have held
that the Tucker Act’s time bar, which includes those same
words, constrains a court’s power to hear late claims. But
as we explained in Irwin, that is not because the phrase
itself “manifest[s] a . . . congressional intent with respect
to the availability of equitable tolling.” 498 U. S., at 95.
The words on which the Government pins its hopes are
just the words of a limitations statute of a particular era.
And nothing else supports the Government’s claim that
Congress, when enacting the FTCA, wanted to incorporate
this Court’s view of the Tucker Act’s time bar—much less
that Congress expressed that purported intent with the
needed clear statement.
                            B
   The Government next contends that at the time of the
FTCA’s enactment, Congress thought that every limita-
tions statute applying to suits against the United States,
however framed or worded, cut off a court’s jurisdiction
over untimely claims. On that view, the particular lan-
guage of those statutes makes no difference. All that
matters is that such time limits function as conditions on
the Government’s waiver of sovereign immunity. In that
era—indeed, up until Irwin was decided—those conditions
                 Cite as: 575 U. S. ____ (2015)          15

                     Opinion of the Court

were generally supposed to be “strictly observed.” So-
riano, 352 U. S., at 276. That meant, the Government
urges, that all time limits on actions against the United
States “carr[ied] jurisdictional consequences.” Brief for
United States in Wong 34. Accordingly, the Government
concludes, Congress “would have expected courts to apply
[§2401(b)] as a jurisdictional requirement—just as condi-
tions on waivers of sovereign immunity had always been
applied.” Id., at 32.
   Irwin, however, forecloses that argument. After all,
Irwin also considered a pre-Irwin time bar attached to a
waiver of sovereign immunity. The Government argued
there—anticipating its claim here—that because §2000e–
16(c)’s statute of limitations conditioned such a waiver, it
must be jurisdictional and not subject to equitable tolling.
See Brief for Respondents 6, 10, 14, 19, and Tr. of Oral
Arg. 31–37, in Irwin, O. T. 1990, No. 89–5867. But Irwin
disagreed, applying the opposite presumption to a time
limit passed two decades earlier. See 498 U. S., at 94–96;
supra, at 4–5. Justice White protested, much as the Gov-
ernment does now, that at the time of §2000e–16(c)’s
enactment, limitations statutes for suits against the Gov-
ernment were “strictly observed” and not amenable to
tolling. 498 U. S., at 97 (opinion concurring in part and
concurring in judgment) (quoting Soriano, 352 U. S., at
276); see 498 U. S., at 99, n. 2. How could an earlier Con-
gress, Justice White asked, have “had in mind the Court’s
present departure from that longstanding rule”? Ibid.; see
post, at 9 (asking a variant of the same question). But the
Irwin Court was undeterred. The Court noted that it had
not applied the former rule so consistently as Justice
White suggested. See 498 U. S., at 94. And the Court
doubted that the former approach so well reflected con-
gressional intent: On the contrary, because equitable
tolling “amounts to little, if any, broadening of the con-
gressional waiver,” we thought that a rule generally allow-
16           UNITED STATES v. KWAI FUN WONG

                      Opinion of the Court

ing tolling is the more “realistic assessment of legislative
intent.” Id., at 95; see supra, at 4–5. For those reasons,
the Court declined to count time bars as jurisdictional
merely because they condition waivers of immunity—even
if Congress enacted the deadline when the Court inter-
preted limitations statutes differently.
   In the years since, this Court has repeatedly followed
Irwin’s lead. We have applied Irwin to pre-Irwin statutes,
just as we have to statutes that followed in that decision’s
wake. See Scarborough, 541 U. S., at 420–422; Franconia
Associates v. United States, 536 U. S. 129, 145 (2002). To
be sure, Irwin’s presumption is rebuttable. But the rebut-
tal cannot rely on what Irwin itself deemed irrelevant—
that Congress passed the statute in an earlier era, when
this Court often attached jurisdictional consequence to
conditions on waivers of sovereign immunity. Rather, the
rebuttal must identify something distinctive about the
time limit at issue, whether enacted then or later—a
reason for thinking Congress wanted that limitations
statute (not all statutes passed in an earlier day) to curtail
a court’s jurisdiction. On the Government’s contrary view,
Irwin would effectively become only a prospective decision.
Nothing could be less consonant with Irwin’s ambition to
adopt a “general rule to govern the applicability of equit-
able tolling in suits against the Government.” 498 U. S.,
at 95.
   And the Government’s claim is peculiarly inapt as ap-
plied to §2401(b) because all that is special about the
FTCA cuts in favor of allowing equitable tolling. As com-
pared to other waivers of immunity (prominently includ-
ing the Tucker Act), the FTCA treats the United States
more like a commoner than like the Crown. The FTCA’s
jurisdictional provision states that courts may hear suits
“under circumstances where the United States, if a private
person, would be liable to the claimant.” 28 U. S. C.
§1346(b). And when defining substantive liability for
                 Cite as: 575 U. S. ____ (2015)          17

                     Opinion of the Court

torts, the Act reiterates that the United States is account-
able “in the same manner and to the same extent as a
private individual.” §2674. In keeping with those provi-
sions, this Court has often rejected the Government’s calls
to cabin the FTCA on the ground that it waives sovereign
immunity—and indeed, the Court did so in the years
immediately after the Act’s passage, even as it was con-
struing other waivers of immunity narrowly. See, e.g.,
United States v. Aetna Casualty & Surety Co., 338 U. S.
366, 383 (1949); Indian Towing Co. v. United States, 350
U. S. 61, 65 (1955); Rayonier Inc. v. United States, 352
U. S. 315, 319–320 (1957). There is no reason to do differ-
ently here. As Irwin recognized, treating the Government
like a private person means (among other things) permit-
ting equitable tolling. See 498 U. S., at 95–96. So in
stressing the Government’s equivalence to a private party,
the FTCA goes further than the typical statute waiving
sovereign immunity to indicate that its time bar allows a
court to hear late claims.
                             IV
  Our precedents make this a clear-cut case. Irwin re-
quires an affirmative indication from Congress that it
intends to preclude equitable tolling in a suit against the
Government. See 498 U. S., at 95–96. Congress can
provide that signal by making a statute of limitations
jurisdictional. But that requires its own plain statement;
otherwise, we treat a time bar as a mere claims-processing
rule. See Auburn Regional, 568 U. S., at ___, ___ (slip op.,
at 6, 8). Congress has supplied no such statement here.
As this Court has repeatedly stated, nothing about
§2401(b)’s core language is special; “shall be forever
barred” is an ordinary (albeit old-fashioned) way of setting
a deadline, which does not preclude tolling when circum-
stances warrant. See Irwin, 498 U. S., at 95–96; John R.
Sand, 552 U. S., at 137, 139; American Pipe, 414 U. S., at
18          UNITED STATES v. KWAI FUN WONG

                     Opinion of the Court

558–559. And it makes no difference that a time bar
conditions a waiver of sovereign immunity, even if Con-
gress enacted the measure when different interpretive
conventions applied; that is the very point of this Court’s
decision to treat time bars in suits against the Govern-
ment, whenever passed, the same as in litigation between
private parties. See Irwin, 498 U. S., at 95–96; Scar-
borough, 541 U. S., at 420–422; Franconia, 536 U. S., at
145. Accordingly, we hold that the FTCA’s time bars are
nonjurisdictional and subject to equitable tolling.
  We affirm the judgments of the U. S. Court of Appeals
for the Ninth Circuit and remand the cases for further
proceedings consistent with this opinion. On remand in
June, it is for the District Court to decide whether, on the
facts of her case, June is entitled to equitable tolling.

                                            It is so ordered.
                 Cite as: 575 U. S. ____ (2015)            1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                  Nos. 13–1074 and 13–1075
                         _________________


            UNITED STATES, PETITIONER
13–1074                v.
                 KWAI FUN WONG

            UNITED STATES, PETITIONER
13–1075                v.
           MARLENE JUNE, CONSERVATOR
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                        [April 22, 2015]

  JUSTICE ALITO, with whom THE CHIEF JUSTICE, JUSTICE
SCALIA, and JUSTICE THOMAS join, dissenting.
  Our task in these cases is to interpret and enforce a
federal statute that specifies the limits of the waiver of
sovereign immunity in the Federal Tort Claims Act
(FTCA). The FTCA waives the immunity of the United
States for certain tort claims but provides that any “tort
claim against the United States shall be forever barred
unless” it is filed with the appropriate agency “within
two years after such claim accrues” and in federal court
“within six months after” the agency’s final decision. 28
U. S. C. §2401(b). The statutory text, its historical roots,
and more than a century of precedents show that this
absolute bar is not subject to equitable tolling. I would
enforce the statute as Congress intended and reverse.
                            I
  The FTCA is a waiver of sovereign immunity and must
be understood in that context. In the 19th and early 20th
centuries, Congress was reluctant to allow individual tort
2           UNITED STATES v. KWAI FUN WONG

                     ALITO, J., dissenting

claims against the United States. Instead, it granted
relief to individuals through private laws enacted solely
for those individuals’ benefit. These waivers of sovereign
immunity were surgical and sporadic, but “notoriously
clumsy,” and by 1946 Congress thought it better to adopt a
“simplified” approach. Dalehite v. United States, 346 U. S.
15, 24–25 (1953). The FTCA thus waived sovereign im-
munity for tort claims against the Government and set out
a procedure for adjudicating those claims.
   This waiver of sovereign immunity was no trivial mat-
ter. Long before the FTCA, Congress authorized suits
against the Government for contract and property claims
under the Tucker Act and a number of predecessor stat-
utes, but the Tucker Act excluded tort claims from its
waiver of sovereign immunity. The concern was obvious:
As opposed to the more predictable nature of contractual
and property claims, tort-based harms are sometimes
unperceived and open-ended. Even frivolous claims re-
quire the Federal Government to expend administrative
and litigation costs, which ultimately fall upon society at-
large. For every dollar spent to defend against or to sat-
isfy a tort claim against the United States, the Government
must either raise taxes or shift funds originally allocated
to different public programs.
   To reduce these risks, Congress placed strict limits on
the FTCA’s waiver of sovereign immunity. The statute
“exempts from [its] waiver certain categories of claims,”
Ali v. Federal Bureau of Prisons, 552 U. S. 214, 218 (2008),
and includes a broad exemption for claims “arising out of
assault, battery, false imprisonment, false arrest, mali-
cious prosecution, abuse of process, libel, slander, misrep-
resentation, deceit, or interference with contract rights.”
28 U. S. C. §2680(h); see also §§2680(a)–(n). In addition,
in order to limit the scope and unpredictability of the
Government’s potential liability, the Act exempts from the
waiver of sovereign immunity certain types of recovery,
                  Cite as: 575 U. S. ____ (2015)            3

                      ALITO, J., dissenting

such as prejudgment interest and punitive damages. See
§2674.
  Most relevant here, the FTCA “condition[s]” its waiver
of sovereign immunity on strict filing deadlines. United
States v. Kubrick, 444 U. S. 111, 117 (1979). As enacted in
1946, the Act granted district courts exclusive jurisdiction
over tort claims against the Government, “[s]ubject to the
[other] provisions of ” the Act. FTCA, ch. 753, §410(a), 60
Stat. 843–844. One of those provisions stated that “[e]very
claim against the United States cognizable under this title
shall be forever barred, unless within one year after such
claim accrued . . . it is presented in writing to the [rele-
vant] Federal agency . . . or . . . an action is begun” in
federal court. §420, id., at 845. The current version pro-
vides in full as follows:
      “A tort claim against the United States shall be for-
    ever barred unless it is presented in writing to the
    appropriate Federal agency within two years after
    such claim accrues or unless action is begun within
    six months after the date of mailing, by certified or
    registered mail, of notice of final denial of the claim by
    the agency to which it was presented.” 28 U. S. C.
    §2401(b).
                               II
   The question presented in these two cases is whether
the FTCA’s filing deadlines are subject to equitable tolling.
We must therefore decide (1) whether the deadlines are
“jurisdictional” in nature, so that courts are without power
to adjudicate claims filed outside their strict limits and (2)
if they are not jurisdictional, whether the statute nonethe-
less prohibits equitable tolling. Both of these inquiries
require close attention to the text, context, and history of
the Act. And both lead to the conclusion that the FTCA
allows no equitable tolling.
4            UNITED STATES v. KWAI FUN WONG

                       ALITO, J., dissenting


                               A

   The FTCA’s filing deadlines are jurisdictional. The
statute’s plain text prohibits adjudication of untimely
claims. Once the Act’s filing deadlines have run, all un-
timely claims “shall be forever barred.” Ibid. These words
are not qualified or aspirational. They are absolute. If not
filed with the agency within two years, or with a federal
court within six months, a claim “shall be” “barred” “for-
ever.” “Shall be forever barred” is not generally understood
to mean “should be allowed sometimes.” The statute
brooks no exceptions. And because the filing deadlines
restrict the FTCA’s waiver of sovereign immunity, they
impose a limit on the courts’ jurisdiction that “we should
not take it upon ourselves to extend.” Kubrick, supra, at
117–118.
   For over 130 years, we have understood these terms as
jurisdictional. When crafting the FTCA’s limitations
provision, Congress did not write on a clean slate. Rather,
it borrowed language from limitations provisions in the
Tucker Act and its predecessor statutes. The 1911 version
of the Tucker Act included language that was nearly
identical to that in the 1946 version of the FTCA: “Every
claim against the United States cognizable by the Court of
Claims, shall be forever barred unless the petition setting
forth a statement thereof is filed in the court . . . within six
years after the claim first accrues.” §156, 36 Stat. 1139.
That statutory language came, in turn, from the 1863
predecessor to the Tucker Act. See §10, 12 Stat. 767.
   As early as 1883, we interpreted these precise terms to
impose a “jurisdiction[al]” requirement that the “court
may not disregard.” Kendall v. United States, 107 U. S.
123, 125. We emphasized that, when waiving sovereign
immunity, Congress “may restrict the jurisdiction of the
[courts] to certain classes of demands.” Ibid. And we held
that “[t]he express words of the statute leave no room for
contention.” Ibid. The Court thus had no “authority to
                       Cite as: 575 U. S. ____ (2015)                        5

                            ALITO, J., dissenting

engraft” an equitable tolling provision where Congress had
so clearly constrained the judiciary’s authority. Ibid.
   Over the ensuing decades, we repeatedly reaffirmed our
interpretation of the phrase. In Finn v. United States, 123
U. S. 227, 232 (1887), we held that the Government could
not waive the jurisdictional time bar and thus that the
“duty of the court” was “to dismiss the petition” when a
plaintiff raised an untimely claim. We reached the same
conclusion in De Arnaud v. United States, 151 U. S. 483,
495–496 (1894). We reaffirmed the rule in United States
v. New York, 160 U. S. 598, 616–619 (1896), while holding
that there was jurisdiction where the plaintiff presented
its claim before the statutory deadline. And in Munro v.
United States, 303 U. S. 36, 38, n. 1, 41 (1938), we held
that a District Court lacked jurisdiction to resolve un-
timely claims, even if the Government waived any objection,
under a different statute that incorporated the Tucker
Act’s time limits. All the while, the lower courts similarly
enforced the deadline as “a jurisdictional requirement,
compliance with which is necessary to enable suit to be
maintained against the sovereign.” Compagnie Generale
Transatlantique v. United States, 51 F. 2d 1053, 1056
(CA2 1931). Thus, by 1946, the phrase “shall be forever
barred” was well understood to deprive federal courts of
jurisdiction over untimely claims.1
   The FTCA’s statutory terms must be understood in this
context. When Congress crafted the FTCA as a tort-based

——————
   1 At times in the past we have too loosely conferred the “jurisdic-

tional” label. See Steel Co. v. Citizens for Better Environment, 523 U. S.
83, 90 (1998). But our use of the term in this context was conscious, as we
recognized in John R. Sand & Gravel Co. v. United States, 552 U. S.
130, 134 (2008) (“Justice Harlan, writing for the Court, said the statute
was ‘jurisdiction[al],’ . . . and that ‘it [was] the duty of the court to raise
the [timeliness] question whether it [was] done by plea or not’ ” (quoting
Kendall v. United States, 107 U. S. 123, 125 (1883))). And it was
correct.
6                UNITED STATES v. KWAI FUN WONG

                           ALITO, J., dissenting

analogue to the Tucker Act, it consciously borrowed the
well-known wording of the Tucker Act’s filing deadline.
Then, as now, it was settled that “[i]n adopting the lan-
guage used in an earlier act, Congress must be considered
to have adopted also the construction given by this Court
to such language, and made it a part of the enactment.”
Hecht v. Malley, 265 U. S. 144, 153 (1924); see also
Shapiro v. United States, 335 U. S. 1, 16 (1948); Sekhar v.
United States, 570 U. S. ___, ___–___ (2013) (slip op., at 3–
4) (“ ‘[I]f a word is obviously transplanted from another
legal source, whether the common law or other legislation,
it brings the old soil with it’ ” (quoting Frankfurter, Some
Reflections on the Reading of Statutes, 47 Colum. L. Rev.
527, 537 (1947))).
   Indeed, Congress considered departing from the Tucker
Act’s prohibition on equitable tolling, but decided against
it. Proposals to include an equitable tolling provision were
“included in nine of the thirty-one bills prior to the enact-
ment of the FTCA,” but “the Act passed by the 1946 Con-
gress did not provide for any equitable tolling of the limi-
tations periods.” Colella & Bain, Revisiting Equitable
Tolling and the Federal Tort Claims Act, 31 Seton Hall
L. Rev. 174, 195–196 (2000). Instead, it was understood
that individuals with claims outside those deadlines could
turn to Congress for relief through private bills, as they
did before the FTCA’s enactment. See id., at 195.2
——————
    2 Congress has occasionally modified the FTCA’s limitations provi-
sion. Initially, the Act required plaintiffs to file suit within one year of
a claim’s accrual, or if the claim was for less than $1,000 to present the
claim to the appropriate agency within one year of accrual. FTCA §420,
60 Stat. 845. In 1949, to relieve the hardship of the 1-year deadline,
Congress enlarged the filing deadline to two years. Act of Apr. 25, ch.
92, §1, 63 Stat. 62. Then, in 1966, it made the filing of an administra-
tive claim with the appropriate agency a prerequisite to filing suit, and
it shortened the litigation filing deadline to six months from the agen-
cy’s denial of the claim. Act of July 18, §§2(a), 7, 80 Stat. 306, 307. But
Congress has never suggested that the deadlines could be excused or
                     Cite as: 575 U. S. ____ (2015)      7

                            ALITO, J., dissenting

   The evidence of statutory meaning does not end there.
We reaffirmed the phase’s jurisdictional nature in the
decades following the FTCA’s enactment. In Soriano v.
United States, 352 U. S. 270 (1957), we rejected a request
to allow equitable tolling under the Tucker Act. Confirm-
ing the connection between the Tucker Act and the FTCA,
we noted that “statutes permitting suits for tax refunds,
tort actions, alien property litigation, patent cases, and
other claims against the Government would be affected” if
the Court allowed equitable tolling under the Tucker Act.
Id., at 275 (emphasis added). And in Kubrick, 444 U. S.,
at 117–118, we cited Soriano’s warning while emphasizing
that the FTCA’s time limits are a condition of the Act’s
waiver of sovereign immunity.
   The lower courts also quickly recognized the statutes’
common heritage and enforced §2401(b) as a jurisdictional
requirement. In Anderegg v. United States, 171 F. 2d 127,
128 (1948) (per curiam), the Fourth Circuit cited Finn and
Munro while holding that the FTCA’s filing deadline is a
jurisdictional limit that the Government cannot waive.
The Fifth Circuit, in Simon v. United States, 244 F. 2d
703, 705, n. 4 (1957), held that the FTCA’s deadline is a
jurisdictional condition on the Act’s waiver of sovereign
immunity and cited Carpenter v. United States, 56 F. 2d
828, 829 (CA2 1932), a Tucker Act case, to support its
holding. And in Humphreys v. United States, 272 F. 2d
411 (1959), the Ninth Circuit similarly relied on Tucker
Act precedents to hold that “the District Court has no
jurisdiction over [an untimely FTCA] action,” because no
waiver of sovereign immunity exists once the filing dead-
line “has run.” Id., at 412 (citing Edwards v. United
States, 163 F. 2d 268, 269 (CA9 1947), in turn citing Finn
and Munro). When Congress amended the FTCA in 1966,
it readopted the “forever barred” language against the
—————— 

enlarged by the courts. 

8            UNITED STATES v. KWAI FUN WONG

                     ALITO, J., dissenting

backdrop of Soriano and the lower courts’ interpretation of
the phrase. We must therefore assume that Congress
meant to keep the universally recognized meaning of those
words. See, e.g., General Dynamics Land Systems, Inc. v.
Cline, 540 U. S. 581, 593–594 (2004).
    That meaning, of course, cannot change over time. But
even if there were any doubt, we recently reaffirmed our
view in John R. Sand & Gravel Co. v. United States, 552
U. S. 130 (2008). We explained that, unlike run-of-the-
mill statutes of limitation, jurisdictional time limits “seek
. . . to achieve a broader system-related goal, such as
facilitating the administration of claims, limiting the scope
of a governmental waiver of sovereign immunity, or pro-
moting judicial efficiency.” Id., at 133 (citations omitted).
Recounting our decisions in Kendall, Finn, De Arnaud,
New York, and Soriano, we “reiterated” our understanding
of the “absolute nature of the court of claims limitations
statute.” 552 U. S., at 135. And we rejected an invitation
to abandon that interpretation, noting that Congress has
long accepted our interpretation of the statute. Id., at 139.
    The same must be said of the FTCA. As we have often
explained, “[w]hen a long line of this Court’s decisions left
undisturbed by Congress has treated a similar require-
ment as ‘jurisdictional,’ we will presume that Congress
intended to follow that course.” Henderson v. Shinseki,
562 U. S. 428, 436 (2011) (citation and some internal
quotation marks omitted); Reed Elsevier, Inc. v. Muchnick,
559 U. S. 154, 168 (2010); Union Pacific R. Co. v. Locomo-
tive Engineers, 558 U. S. 67, 82 (2009). Every single deci-
sion from this Court interpreting the Tucker Act’s “similar
requirement” has treated it as jurisdictional. And there is
strong historical evidence that Congress “intended to
follow that course.” That should be the end of the matter:
Section 2410(b)’s filing deadlines are jurisdictional limits
that are not subject to equitable tolling.
                 Cite as: 575 U. S. ____ (2015)            9

                     ALITO, J., dissenting


                              B

   Even if the FTCA’s filing deadlines are not jurisdic-
tional, they still prohibit equitable tolling. To be sure, in
recent years, we have grown reluctant to affix the “juris-
dictional” label. See, e.g., Arbaugh v. Y & H Corp., 546
U. S. 500, 510 (2006); Henderson, supra, at 434–436. “But
calling a rule nonjurisdictional does not mean that it is not
mandatory.” Gonzalez v. Thaler, 565 U. S. ___, ___ (2012)
(slip op., at 10). Where Congress imposes an inflexible
claims processing rule, it is our duty to enforce the law
and prohibit equitable tolling, whether it is jurisdictional
or not.
   Here, Congress’ intent is clear. The words of the statute
leave no doubt that untimely claims are never allowed:
They are “forever barred.” This is no weak-kneed com-
mand. The history underlying the text only bolsters its
apparent meaning, and our repeated reaffirmation of the
phrase’s meaning should remove any doubt. Congress
never meant for equitable tolling to be available under the
FTCA.
   The only factor pointing in the opposite direction is our
suggestion in Irwin v. Department of Veterans Affairs, 498
U. S. 89, 95–96 (1990), that we would thenceforth apply a
rebuttable presumption in favor of equitable tolling in
suits against the Government. But it is beyond me how
Irwin’s judge-made presumption announced in 1990 can
trump the obvious meaning of a statute enacted many
decades earlier. Cf. Cannon v. University of Chicago, 441
U. S. 677, 718 (1979) (Rehnquist, J., concurring). In any
event, Irwin’s rebuttable presumption is overcome in this
case. For well over a century, we have recognized the
inflexible nature of the Tucker Act’s provision. Since its
adoption, we have recognized that the FTCA’s language
bears the same meaning as its Tucker Act companion. See
Soriano, supra, at 275; Kubrick, supra, at 118. And in
John R. Sand & Gravel, we held that our “definitive ear-
10           UNITED STATES v. KWAI FUN WONG

                      ALITO, J., dissenting

lier interpretation of the” Tucker Act is a “sufficient rebut-
tal” to Irwin’s presumption. 552 U. S., at 138. There is no
principled way to distinguish this case. Section 2401(b)
allows no equitable tolling.
                              III
   The Court’s contrary conclusion is wrong at every step.
In its view, §2401(b)’s statutory text is “mundane” lan-
guage that “ ‘reads like an ordinary, run-of-the-mill statute
of limitations.’ ” Ante, at 8. But “ordinary” nonjurisdic-
tional time limits are typically directed at claimants. The
deadline in Henderson, for example, required that “a
person adversely affected by [a Board of Veterans’ Ap-
peals] decision shall file a notice of appeal . . . within 120
days after” the decision. 38 U. S. C. §7266(a) (emphasis
added); 562 U. S, at 438. The “run-of-the-mill” limitations
provision in Holland v. Florida, 560 U. S. 631, 647 (2010),
likewise applied to the “person” responsible for filing: “A
1-year period of limitation shall apply to an application for a
writ of habeas corpus by a person in custody pursuant to
the judgment of a State court.” 28 U. S. C. §2244(d)(1)
(emphasis added); 560 U. S., at 635. And the provision at
issue in Irwin was similar, if not an even weaker com-
mand. It provided that “ ‘[w]ithin thirty days of receipt of
notice of final action taken by . . . the Equal Employment
Opportunity Commission . . . an employee or applicant for
employment . . . may file a civil action.’ ” 498 U. S., at 94
(quoting 42 U. S. C. §2000e–16(c) (1998 ed.); emphasis
added).
   Section 2401(b), by contrast, never mentions the claim-
ant, and it is phrased in emphatically absolute terms. It
says unequivocally that untimely tort claims against the
United States “shall be forever barred.” Although it does
not use the word “jurisdiction,” it speaks at least as much
to the courts (who are “forever barred” from considering
untimely claims) as it does to claimants (who are “forever
                     Cite as: 575 U. S. ____ (2015)                   11

                          ALITO, J., dissenting

barred” from bringing stale claims). More important,
though, the words in §2401(b) have a well-known meaning
that ipse dixit labels cannot overcome.3
   The majority tells us this “old ‘ad hoc,’ law-by-law ap-
proach”—also known as statutory interpretation—has been
replaced with a broad presumption in favor of equitable
tolling and a judicial preference against jurisdictional
labels. Ante, at 4. I dispute the premise. But in any
event, as I explained above, and as six Members of the
current Court held in John R. Sand & Gravel, the over-
whelming evidence of congressional intent here easily
overtakes Irwin’s rebuttable presumption. Even if we
would rather not call §2401(b)’s deadlines “jurisdictional,”
with all that label entails, we must nonetheless recognize
that Congress never meant to allow equitable tolling.
   The majority avoids this latter point by declining to give
it any separate attention. See ante, at 5, n. 2. But we
cannot conflate the two questions because, though the
relevant evidence is the same, the analysis is different. In
particular, the majority is wrong to rely on Irwin when
assessing the jurisdictional question, which is the only
question it really decides. We do not indulge Irwin’s pre-
sumption when determining whether a requirement is
jurisdictional. Instead, we typically invoke Irwin only
after finding that a requirement is not jurisdictional, to
decide whether Congress nonetheless intended to prohibit
equitable tolling. In Henderson, for instance, we never
mentioned Irwin because the parties did not ask us to

——————
  3 The  majority relies on the fact that we have allowed equitable toll-
ing under “forever barred” language in the Clayton Act. See ante, at 10.
But there is no evidence that Congress meant to import that statute’s
terms into the FTCA. Nor does the Clayton Act involve the waiver of
sovereign immunity for money damages against the Government. The
Tucker Act, by contrast, was clearly the blueprint for the FTCA’s time
bar, it did involve a waiver of sovereign immunity, and our cases have
uniformly held that its language is not subject to equitable tolling.
12             UNITED STATES v. KWAI FUN WONG

                          ALITO, J., dissenting

address whether the rule was “subject to equitable tolling
if it [was] not jurisdictional.” 562 U. S., at 442, n. 4.
Likewise, in Bowles v. Russell, 551 U. S. 205 (2007), we
held that the deadline for filing a notice of appeal is juris-
dictional, without a word about Irwin.4 In Sebelius v.
Auburn Regional Medical Center, 568 U. S. ___, ___–___,
___–___, (2013) (slip op., at 6–7, 11–13), we considered
Irwin only after deciding that a deadline was not jurisdic-
tional. And in Holland, we held that the Antiterrorism
and Effective Death Penalty Act of 1996’s time limits are
not jurisdictional, without relying on Irwin, and then
stated that “[w]e have previously made clear that a nonju-
risdictional federal statute of limitations is normally
subject to a ‘rebuttable presumption’ in favor ‘of equitable
tolling.’ ” 560 U. S., at 645–646 (quoting Irwin, supra, at
95–96) (emphasis deleted); cf. Young v. United States, 535
U. S. 43, 49–50 (2002) (invoking Irwin after concluding
that a limitations period was not a “substantive” compo-
nent of the Bankruptcy Code).5 This error matters be-
cause the majority’s jurisdictional analysis literally begins
and ends with Irwin, see ante, at 4–5, 18, and thus relies
on a presumption that should have no bearing on the
question. Without that presumption, the majority could
not so readily ignore the unmistakable evidence that
§2401(b)’s limits are jurisdictional.
                         *    *     *
  For these reasons, I would hold that §2401(b) does not allow
equitable tolling, and I therefore respectfully dissent.
——————
   4 Even the dissent in Bowles recognized Irwin’s irrelevance: It cited

the decision only when discussing equitable exceptions to nonjurisdic-
tional statutes of limitations. 551 U. S., at 219 (opinion of Souter, J.).
   5 We considered Irwin in John R. Sand & Gravel while holding that

28 U. S. C. §2501’s time limits are jurisdictional. But we did so only to
reject the suggestion that Irwin compelled a contrary result. So there,
too, Irwin’s presumption did not influence the jurisdictional question.
Nor did it influence the outcome in Irwin itself, where we held that
equitable tolling was not available. See 498 U. S., at 96.